TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-16-00773-CV



                                   Brian Simons, Appellant

                                               v.

                            Union Pacific Railroad Co., Appellee


     FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
        NO. CV36,607, HONORABLE JOHN YOUNGBLOOD, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Brian Simons has filed an unopposed motion stating that he no longer

wishes to pursue his appeal and requesting that the appeal be dismissed. We grant the motion and

dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).



                                            __________________________________________

                                            David Puryear, Justice

Before Justices Puryear, Pemberton, and Goodwin

Dismissed on Appellant’s Motion

Filed: April 27, 2017